              tq
              Case 1:19-cr-20085-MGC Document 76 Entered on FLSD Docket 05/08/2020 Page 1 of 2
                                      -è
                                          '
                                                  Y (%Rv WK A.
                                                  .                                                     hk.)A.A. h!-oc
                                                       .
                                                           k   8...
                                                                  k.1 u ztbrt o.c G ûocy Qzc: t/g-rta-loof..
---V' q
      s )   Dr
        cc'kb- o
             e--
    !'. . '$ :.
                c
                x-l
                  lw
                   -.
                   --
                    .l
                     ?
                     r- 6&
                         e
                         Acp
                          &o.
                            &
                            % A
                              '
                              nlœ
                                .
                                -at
                                  wo.rk
                                      z
                                      s-
                                       i s                                                                                                 . FILED BY     XG          D.G.
                                              .                                  k.    kwk (û.
                                                                                             z         ww   . . -            itâ.J.              M)ï 98 2222
                                                                            AS N
                                                                vu xfza JITCZ                 -         al oo                      h   -          ANGELA E.NOBLE
                                                                                                                                                 CLERK U.s.Dlsl cT.
              k             k--oThnu.
                                    i-
                                     r.o -s-a-
                                             #=. b-kce &o dCII> $' rzX-                                                                          s.D.OF FLA.-MIAMI
                                  X z-


--                $---%,-w-0 e t4m k -FD:44 tv Qzrçodv r f       lpc
                   t u&a.
                        l--m't-
                          .                                              um Y mm Q m'b/m ,                                        Go
              ! s, w
              '
              i
               cs-- a, svwv-w
                   q0 -o-..
                             ,&X, e
                            )k    x,m.v-
                                       uxps
                                          o,co
                                          xw
                                          .


                                             --qtowo
                                                  -ks-aoj -          -   -                                    -     -   -



-    -   --
              jj-o        Vkft ov -zm o                                                     T ...,
                                                                                                 t..47.1c.
                                                                                                         v:
                                                                                                          t-,.> :7o
--.....
      -- -VW                      :.0...% .w.< &<                                      o      oc  -
                                                                                                      t-- -- îOsTvl
                                  x                                                   ayy               j ; y     y
              !          b ç.s--
                              -                                  h-lga/ c.xc & m uc                                          (0f200:5--
                                                                                                                                   .


          tt-oovw:um                                           t/+$:- 0 & kw kto ywww'k r itx
                         s                    v>
                                              -                                   s g. .-tèz,xm u oc-uoa gw k...z
                                                                    >c.qxbcic              N z-ogsx w .k.' oun.o
                                  O oos &.4 ukz#a'c/                                                  R'
                                                                                                       o p-fl '
                                                                                                              -ttoe'c
               p                      4a mkJ> k tx'rsb                                            u c-oe-ttcw
              ' L u osoc      - - - -                                e.                 'oz .n.                               #
              '
              G+ w'oe ,ïgs-tvu vvye ve D çer
              :,                           eala                                                                         ticezîiolv
              1i 'zou < ' &---
                             %                    .-                     . tsvwte-mlxoc J?cxzpa Agz (c
                   -                                                         ,
              ' os r
                   poxvn wo                                     -
                                                                             ,    ol s                            ,-jo.
              i               kkc
                                -x-on-ilk kkrç'rbtex k -. . .                                                           'acgs î
              r' , Qv-G '-ocaloo R)c >     A-
                                            la.cou wq ls.&-
                                                          ck. 'bo-
              ( &> G?Aq.6:-oùo-O-> ,.
                                    U-> &oto N s wxo ex ièftosm
                          vu                                                           '&cw            Auo g ooxc o
              ëQ w--g-se
              P
               .
                       k-vv kçl#aenw. L-y-%tcs-G                                                                            -.ç4> -.--
                       oo.o.-.o                                          xzl . .-sq-scyq cw lw a uo
                                                      te          tc       0,     ts y
                                  '
                                                       TA)e .!)iew r'o C.o tenk o a 'ra zv
                                                       -

                                                      wxoc Avtk-c ck- Atcc oo fA % co44-,,
                        :1 '                          r oocG                           Tx o           cwvc                        oz
              1                       v                        tn Q-.avtoo
                                              .
                                                  %GX./CAQ                             QAeofGe VG CQG
                                              locy                               le c-41,- '
                                                                                           l()ok1--G-
                                                                                                    IA .UkuACtwQ-
Case 1:19-cr-20085-MGC Document 76 Entered on FLSD Docket 05/08/2020 Page 2 of 2




                                 #
                        è
                                 3
                        e %                                         o
                        ,   13                                      :>
                                                                   j-
                                                                    NX
                                                                    .v#>
                            + %                                     x&
                                                                    < =

                        > 4* si
     ..
      4
     ...
                                     <           7                      c
     61
      Cv                                                                œ
                            4 &
                              o ,t y,                                   k
                        -   +        $ ,
                                       1                                œ
                                                                        O
                            J . 1>
                                 c-k                                    œ          *
                                                 1J

                            '3       .
                                             o
                                v+> >vx              -
                                             F           tu;            D
                                     '                   j.p.
                                                         1.!
                                                         .
                             .           .
                                                         f* 1
                                                          ,.1        m
                                                          (7       * >
                                                          *
                                                         :1
                                                           $:
                                                            4      x 0
                                                                     -
                                                         *l,.l     m m
                                                          f:!l     = œ
                                                         .(' .
                                                          t. 1
                                                             .r,
                                                               )
                                                                     *
                                                         ïg
                                                         (9                 K



 C
 j'                         O
i.'
  /
  &
  t        ,
           't
            .
            r
                   *e
                     S
                        $   /7
            u. j ? 5
           . , .4.
               r   1-
                     /
 1          >

       #
 ,t&qp q
     w> 1
         W
         y
         X
